Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1, 4-6 are objected to because of the following informalities: 
	Claim 1, line 9, “transmission coil “should be – one of the transmitting resonant inductive coils--
Claim 1, line 11, “the length and width” should be –a length and a width—
	Claim 4, line 2, “transmitting coils” should be –transmitting resonant inductive coils—
Claim 5, line 4, “receiving resonant inductive coil” should be –single receiving resonant inductive coil—
Claim 5, line 6-7, “receiving resonant inductive coil” should be –single receiving resonant inductive coil—
Claim 5, line 5, “the longest time interval” should be – a longest time interval—
Claim 5, line 7, “the closest distance” should be – a closest distance—
Claim 6, line 2-3,” the receiving resonant inductive coil “should be – the single receiving resonant inductive coil--
Claim 6, line 3, “in the vehicle movement path” should be—in a vehicle movement path--
Appropriate correction is required.


Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the single receiving resonant inductive coil completely covers a surface of at least one transmitting resonant inductive coil with a surface during  the vehicle movement and the longest time interval,” which renders the claim vague and indefinite. It is unclear how long is the longest time interval, because of lack of clarification in the specification. For Examination purpose, the limitation “the longest possible time interval” has been interpreted as “a time interval.”
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Russer (Design Considerations for a Moving Field Inductive Power Transfer System, 2013) in view of Baarman (US20140045405A1) and Mashinsky (US20170136899A1)
With regard to claim 1, Russer teaches a wireless transmission system of electricity for electric drive vehicles and systems when moving in a near field ( see the Fig. 1, vehicle move near the primary coils), the system comprising: a single receiving resonant inductive coil located  ( secondary coil , Fig. 1, Fig. 2)under a chassis of the electric drive vehicle ( page 147, col 1, para3 The vehicle is equipped with a secondary coil mounted at the bottom of the car chassis)  and transmitting resonant inductive coils  embedded in a road surface ( see Fig. 1, primary coil embedded in a road surface)
Wherein said single receiving resonant drive coil ( secondary coil, Fig. 1) is positioned parallel to a line and a surface of a vehicle movement ( movement of car, Fig. 1, Fig. 2) ( see secondary coil moves along the parallel the line of vehicle movement along the road) and where in the single receiving resonant inductive coil ( secondary coil, Fig. 2) is longer than the transmission coil ( primary coils, Fig. 2) ( see Fig.2 , the secondary coil is longer than any one of primary coil and is able to cover the coil, Fig. 2) .
Russer does not explicitly teach transmission of data , wherein the single receiving resonant inductive coil is wider than the transmitter coil and has a body having a length and a width similar to the length and width of the chassis of the electric drive vehicle. 
Baarman teaches transmission of data ( see [0067] secondary coil 68 can receive signal from inductive power track 56 from power transmitter) and wherein the single receiving resonant inductive coil has a body having a length and a width similar to the length and width of the chassis of the electric drive vehicle ( see Fig. 5B, also see Fig. 6, 68 is secondary coil, chassis is 64 [0064]. secondary coil 68 can optionally extend beyond the length and width of the wheel base of the car 60, or circumferentially encompass the each of the four tractive wheels. Fig. 6 shows the secondary coil also the same/similar length and width of the chassis) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Russer, to include transmission of data and configure the single receiving resonant inductive coil to have a body having a length and a width similar to the length and width of the chassis of the electric drive vehicle, as taught by Baarman. The advantage of the transmission data is to implement the control from the track ( power transmission device ) to the car, so that the car can change the drive of motor based on control signal received from the track[0067] . The benefit of the configuration of the secondary coil to be similar length and width of the chassis is to enhance the transfer of the power ( [0064] of Baarman)
In addition, Fig 6 of Mashinsky teaches the single receiving resonant inductive coil (e.g., 190, Fig. 6) is wider and longer than the transmission coil (e.g., 170, Fig. 6) (see 190 is wider and longer than 170, Fig. 6). ( Note that Mashinsky also teaches a wireless transmission system of electricity and data ([0061]-[0063] power and data transmission wirelessly (data communication using the inductive coils in[0062] & wireless power in [0063]) transmission wirelessly) for electric drive vehicles ( see title) and systems when moving in a near field [0015] vehicle near the transmitter, [0012] also see [0009] energy is sent on almost direct on contact, therefore it is a near field)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russer and Baarman, to configure the single receiving resonant inductive coil to be wider than the transmission coil, as taught by Fig. 6 of Mashinsky, so that the transmitting and receiving coil loop sizes and shapes can be designed to match the frequency selected and ensure that the electrical field and magnetic field are generated by the coil loops are perfectly out of phase to maximize the transmission of the power and minimize absorption and cancellation [0043] of Mashinsky
With regard to claim 2, the combination of Russer,  Baarman and Mashinsky teaches all the limitations of claim 1, Russer further teaches the single receiving resonant  inductive coil is made spirally ( see Fig. 2, secondary coil spiral inward in a plane) or single-layer windings or multilayer windings. ( note that Fig. 4 of Mashinsky also teaches the receiving coil is made spirally (see 73 is spiral, Fig. 4) )
	 With regard to claim 5, the combination of Russer ,  Baarman and Mashinsky teaches all the limitations of claim 1, and Russer further teaches the single receiving resonant inductive  coil ( e.g., secondary coils, Fig. 2)  is completely cover a surface of at least one transmitting resonant inductive coil with a surface of said receiving resonant inductive coil during the vehicle movement  ( e.g., primary coils, Fig. 2) and the longest time interval ( See page 147, col 1, The secondary coil has a length extension larger than that of two primary coils. So at any time the secondary coil covers at least one primary coil, (note that The limitation “the longest possible time interval” has been interpreted under 112(b) as “a time interval.”))  placing the surface of the at least one transmitting resonant coil and the surface of the receiving resonant inductive coil  parallel at a close distance( see Fig. 2 the secondary coil and the primary coil are parallel at a close distance) 
it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to change the distance between the surface of the at least one transmitting resonant coil and the surface of the receiving resonant inductive coil as a closest distance , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, the closest distance improves the coupling of the transmitter coil and receiving coil but the functionality of the system does not change. 
With regard to claim 6, the combination of Russer , Baarman and Mashinsky teaches all the limitations of claim 1.
Russer does not teach a control system  for position determination of the receiving resonant inductive coil in the vehicle movement path for traffic control and synchronization of one or more electric drive vehicles.
Mashinsky teaches a control system (controlling station, [0061]) for position determination of the receiving resonant inductive coil in the vehicle movement path ([0058] detect the efficiency of the grid utilization to indicate of positioning of vehicle to the lane) for traffic control ([0061] vehicle IP/ID signal transfer to control station , the system control traffic information )  and synchronization of one or more electric vehicles)[0061] The system may also control traffic information by sending back signals to the car to slow down or change course based on congestion or traffic conditions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to include a control system  for position determination of the receiving resonant inductive coil in the vehicle movement path for traffic control and synchronization of one or more electric drive vehicles, as taught by Mashinsky, in order  to slow down or change course based on congestion or traffic conditions[0061].

5. Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Russer (Design Considerations for a Moving Field Inductive Power Transfer System, 2013), Baarman (US20140045405A1) and Mashinsky (US20170136899A1) in further view of Liu (CN 106558921 A)
With regard to claim 3, the combination of Russer, Baarman and Mashinsky teaches all the limitations of claim 1 but not wherein the transmitting resonant inductive coils are placed in a middle of a traffic lane.
However, Liu teaches wherein the transmitting resonant inductive coils are placed in a middle of a traffic lane (see Fig. 12, WIPO are in the middle of traffic lane and parallel to the line of vehicle movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the transmitting resonant inductive coils to be placed in the middle of the traffic lane. wherein parallel to the line of movement, as taught by Liu, so that the wireless power transmitter can be, quickly lay or be planted in the middle of carriage way and any harmful effect will not be produced to road traffic, and implement effective power transfer (abstract).
With regard to claim 4. the combination of Russer Baarman and Mashinsky teaches all the limitations of claim 1, and Russer further teaches the transmitting coils are placed at a distance smaller than, equal to or greater than the length of the body of the receiving coil (Fig. 2, shows the distance between two primary coils are smaller than the length of the secondary coil).
Russer does not teach, the transmitting coils are placed in a middle of a traffic lane. 
However, Liu teaches the transmitting coils are placed in a middle of a traffic lane (see Fig. 12, WIPO are in the middle of traffic lane and parallel to the line of movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the transmitting coils to be placed in the middle of the traffic lane, as taught by Liu, so that the wireless power transmitter can be, quickly lay or be planted in the middle of carriage way and any harmful effect will not be produced to road traffic, and implement effective power transfer ( abstract).
Response to Arguments
6. Regarding 112(b) rejection, the applicant’s amendment to “longest possible time interval” is still subjected to 112(b) rejection because is unclear how long is the longest time interval, because of lack of clarification in the specification.
Regarding 103 rejection, applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tokura (US 20170076854 A1) teaches  the power receiver 3 includes a power reception coil device 5 for wireless power transfer attached to a bottom surface of a vehicle body (chassis, etc.) of an EV to face the power transmission coil device 4
Boys (US20120217111A1)  teaches a roadway powered electric vehicle system includes a power supply (101) which makes power available inductively to one or more modules (111) provided in or under a roadway.
Minoshima (US 5703461 A) teaches that an inductive coupler for use in a battery charging system for an electric vehicle has a primary device having a primary coil and a core and a secondary device having a secondary coil and core. The primary and secondary devices are coupleable together with the primary coil placed within an open space defined by the secondary coil. 
Ichikawa (US 20140138199 A1) teaches A power transmitting device that contactlessly transmits electric power to a power receiving device having a secondary coil provided at a vehicle, and a power transfer system, are provided. The power transmitting device includes primary coils, a selecting unit and a control unit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836